Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 1/19/2022

Claims cancelled	1-107
 
Claims pending	108-122 
Claims withdrawn	112-122 
Claims currently under consideration	108-111 


Priority
This application has a filing date of 04/04/2019 and is a 371 of PCT/EP2017/075368 filed 10/05/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to UNITED KINGDOM document no.1616912 filed 10/05/2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/19/2022 is acknowledged.
Claims 112-122 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022
	
Claim Rejections - 35 USC– § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 108,109 and 111 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olmos et al (2112 Lancet Oncol.13: 1114–24 - IDS entry 12/14/2020)
Olmos et al teach throughout the document and especially the title, evaluating blood mRNA expression signatures in prognosing prostate cancer. More particularly such as disclosed in the in the summary on the first page and figures 1-2, Olmos et al: determines the expression status of entire human transcriptome samples obtained from patients to provide patient expression profiles, wherein such expression level across the transcriptome are known to vary across prostate cancers; then conducts a Latent Process Decomposition (LPD) analysis on the patient expression profiles and reference datasets for such transcriptome from different patients; and finally predicts prostate cancer progression thereby.  The LPD analysis of Olmos et al stratifies individual patient expression profiles into various groups; the groups, for example, assigned either poor prognosis (DENST a.k.a. descendunt with 10.7 month survival) or a non-poor prognosis (25.6 month survival) status; and for each expression profile, the LPD analysis inherently determines contribution of each such group to the overall expression profile for each patient expression profile. The foregoing reads appears to read on claim 108 and meets the required limitations of claim 111. Regarding claim 109, such entire transcriptome includes all genes of table 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 108-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claims 109 and 110 are deemed incomplete in so far as each refer to table 1, whereas in accordance with MPEP 2173.05(s), the courts have held where possible, claims are to be complete in themselves. Incorporation by reference to a specific table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Here, it is not necessary to refer to table 1 since there is no practical reason why the polynucleotides names listed therein may not be incorporated into the claims themselves.
Claim 108 recites the limitation "the patient" in line 3. Claim 108 recites the limitation "the LPD analysis" in line 11 and again in line 14. Claim 108 recites the limitation "the contribution" in line 14.  There is insufficient antecedent basis for any of these limitations in the claim, rendering the metes and bounds uncertain.
Claim(s) 109 and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections or alternatively, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted structural cooperative relationships or omitted steps which render the metes and bounds uncertain are as follows.
First it noted that table 1 discloses 500 genes whereas claim 109 is drawn to 500 or more (with no upper limit), as such it is not clear how what additional genes the claim is intending to embrace. Second, for example as evidenced by the enclosed print-out regarding TGM4, accession ID NM_003241 has at least 4 versions and as such it is not clear which polynucleotides claim 109 and likewise 110 includes.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 108 are rejected as being indefinite as well.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 108,110 and 111 are objected to because of the following informalities: In accordance with MPEP 608.01(m), each claim shall with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
  .  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639